NOTE: This order is n011prec:edential.
United States Court of AppeaIs
for the FederaI Circuit
AFTG-TG, LLC AND
PHILLIP M. ADAMS & ASSOCIATES', LL_C,
Plain.tiffs-Appellants,
V.
FEATURE INTEGRATION TECHNOLOGY, INC.,
VIA TECHNOLOGIES, INC. VIA TECHNOLOGIES,
INC. (USA), VIA TECHNOLOGIES CPU, INC.,
CENTAUR TECHNOLOGY, l
Defendants, `
and
SILICON INTEGRATED SYSTEMS CORPORATION
AND SILICON INTEGRATED SYSTEMS
CORPORATION (USA),
Defendan,ts-Appellees,
and
STANDARD MICROSYSTEMS CORPORATION,
Defen,dant~Appellee.
2011-1322
Appea1 from the United States District C0ur1; for the
District of Wy0n1ing in case no. 10-CV-0230, Judge Nancy
D. Freudentha1.

_
AFTG-TG V. FEATURE INTEGRATION 2
ON MOTION
ORDER
Upon consideration of the appellants motion to volun-
tarily dismiss this appea1,
IT ls ORDERE1) THAT:
(l) The motion is granted The appeal is disrnissed.
(2) Each side shall bear its own costs.
FOR THE COURT
 l 7  /s/ Jan Horbaly
Date J an Horbaly
Clerk "
cc: Randall B. Reed, Esq.
Judith A. Studer, Esq.
Eric J. Lobenfeld, Esq.
s2O
1ssUED As A 1v1ANoATE; "AY 1 7 2911
l.S. COUR1E|l)lI?FPPEALS FOR
THE FEDERA!. ClRCUlT
MAY»~l 7 2011
.|AN HORBALY
CLEM